Citation Nr: 1509906	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the appellant is a "veteran" for purposes of eligibility to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
FINDINGS OF FACT

1.  The appellant was commissioned to the Reserve component of the Air Force on June 11, 2008 under a Health Professions Scholarship program.

2.  The appellant entered medical school in August 2008 and subsequently became ill and diagnosed with ulcerative colitis in September 2008.

3.  The appellant was determined physically disqualified for continued military service in June 2010.

4.  The appellant dropped out of medical school and ultimately resigned from the Air Force in August 2010 due to her ulcerative colitis.

5.  The appellant has no confirmed periods of service in active duty, active duty for training, or inactive duty for training.


CONCLUSION OF LAW

The appellant is not a "veteran" for purposes of eligibility to VA benefits.  38 C.F.R. §§ 3.1, 3.12a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations. The Board finds no prejudice toward the appellant in proceeding with the adjudication of her claim.

Veteran Status

The facts in this case are not in dispute.  The appellant enrolled in a scholarship program with the Air Force around February 2008.  Her examination at that time was unremarkable, with no noted defects or diagnoses.  She was appointed to the Air Force Reserves in June 2008 under a medical professionals scholarship program and started medical school in August 2008.  Shortly thereafter, according to her private medical records, the appellant began having persistent diarrhea in September 2008.  She was ultimately diagnosed with ulcerative colitis.  Private treatment records dated in 2009 further indicate the appellant would be unable to perform military training at that time.

In June 2010, the appellant was deemed physically unqualified for military service and the appellant submitted her signed resignation from the Air Force Reserves in August 2010.  She has no verified periods of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).

Only "veterans" are entitled to VA benefits under 38 U.S.C.A. §§ 1110 and 1131.  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

The appellant was physically disqualified from the Air Force due to a disease, ulcerative colitis.  In order for the appellant to be considered a "veteran" entitled to VA benefits, her disease would have to be medically attributed to a period of active duty or ACDUTRA.  Id.  That is not the case here.  The appellant was privately treated for symptoms ultimately diagnosed as ulcerative colitis in September 2008.  At that time, the appellant was enrolled in and attending medical school under a scholarship program with the Air Force, which is not the legal equivalent of active duty or ACDUTRA.  In fact, the private physician indicated the appellant was unable to perform any military training at that time.  The appellant has no verified periods of active duty, ACDUTRA, or INACDUTRA.  Accordingly, she does not meet the definition of a "veteran."

As an aside, the appellant argues that had she chosen to go through the Disability Evaluation System (DES) rather than a simple resignation, that she would be eligible for disability benefits.  She claims she was not properly counseled that she was giving up her rights to disability benefits at the time of resignation.  

The Board disagrees.  The military documents include DES counseling forms dated in June 2010 where the appellant was informed of the difference between DES and resignation processes.  Even if, however, the appellant went through the DES process, she still would not meet the statutory definition of a "veteran" for purposes of VA benefits.

A person who originally enlists (enlisted person only) in a regular component of the Armed Forces after September 7, 1980, and any other person (officer as well as enlisted) who enters on active duty after October 16, 1981 and who has not previously completed a continuous period of active duty of at least 24 months or been discharged, or released from active duty under 10 U.S.C. § 1171 (early out), who does not complete a minimum period of active duty is not eligible for any benefit under Title 38, United States Code or under any law administered by VA based on that period of service. 38 C.F.R. § 3.12a . The term minimum period of active duty means, for the purposes of this section, the shorter of the following periods: (1) twenty-four months of continuous active duty, non-duty periods that are excludable in determining VA benefit entitlement (e.g., see 38 C.F.R. § 3.15) are not considered as a break in service for continuity purposes but are to subtracted from total time served; (2) the full period for which a person was called or ordered to active duty. 38 C.F.R. § 3.12a (a). 

The minimum period of active duty requirement does not apply: (1) to a person who is discharged or released under 10 U.S.C. §§ 1171 or 1173 (early out or hardship discharge); (2) to a person discharged or released from active duty for a disability adjudged service connected without presumptive provisions of law, or who at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) to a person with a compensable service-connected disability; (4) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; and (5) to benefits under chapter 19 of title 38, United States Code. 38 C.F.R. § 3.12a (d). 

Here, the appellant clearly does not have the requisite 24-month period of active duty and none of the above exceptions apply.  The appellant did not receive a hardship or early out discharge, she was not released from active duty for a service-connected disability (indeed, she was never on active duty), and she has no service-connected disabilities.   

Rather, the appellant claims veteran status because she was diagnosed with a disease, ulcerative colitis, at the same time of being enrolled in school under a scholarship program commissioned by the Air Force Reserves. The appellant believes it was the stress of medical school that caused or aggravated this condition.  She wanted to complete school and complete her obligations with the Air Force, but was forced to drop out because of the severity of her condition. 

Unfortunately, her enrollment in school is not equivalent to active duty or ACDUTRA. While the Board sympathizes with the unfortunate timing of incurrence of this disease, the appellant cannot be considered a "veteran" merely because she intended on completing service with the Air Force Reserves.  The fact that she has no confirmed days of service in and of itself precludes her eligibility to any VA benefits.  Whether or not she was discharged through the DES system or via resignation makes little difference to the fact that she has no confirmed periods of service with the Air Force Reserves.  She cannot be deemed a "veteran" in this case and, therefore, her appeal must be denied.  

Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.  For these reasons, the Board finds that the Veteran's claim is without legal merit and the benefit-of-the-doubt doctrine in not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appellant is not a "veteran" for purposes of eligibility to VA benefits and, therefore, the appeal is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


